DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 11/30/20 and 12/1/21 have been considered by the examiner.
Claim Notification
 	Examiner notes the item matching was removed from the other claims, but the item matching of (20,21,22,23) has not been removed from line 5 of claim 20.
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 20 incorrectly recites “said capacitively acting component” includes a series connected configuration of two-pole submodules, but it is the claimed ‘at least 
 	Claim 22 is further rejected because the auxiliary windings (Figures 4-5 36) are not connected to the two pole submodules (Figures 1 and 2 12). As can be seen in the figures, the auxiliary windings (36) are connected to the capacitor (35) and switch (40) and are not connected to the two pole submodules (12). The claim is indefinite when interpreted in light of the specification due to the lack of agreement between the disclosure and dependent claim. For the purpose of examination, the claim shall be interpreted as requiring the auxiliary winding connected to the at least one capacitively coupled element.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bunin (US 2017/0134011) in view of Sasse (US 2004/0012472).
 	With respect to claim 12, Bunin discloses a device for reactive power compensation in a high-voltage grid having at least one phase conductor (Fig. 1 conductor carrying IAC), the device comprising: at least one high-voltage terminal (Fig. 1 terminal at 12,3-4) configured for connecting with the at least one phase conductor; core sections (Fig.1 1,2) including a first core section (Fig. 1 1) and a second core section (Fig.1 2) being elements of a closed magnetic circuit; high-voltage windings (Fig.1 3-4) including a first high-voltage winding (Fig. 1 3) enclosing said first core section and a second high-voltage winding (Fig. 1 4) enclosing said second core section and connected in parallel with said first high-voltage winding; at least one saturation switching branch (Fig. 1 5a,5b) configured for a saturation of said core sections and having actuatable power semiconductor switches (Fig. 2 T1-T6); a controller (Fig. 1 14) for actuating said actuatable power semiconductor switches; said first high-voltage winding and said second high-voltage winding each having a high-voltage end (Fig. 1 end 3-4) connected to said at least one high-voltage terminal and, a low-voltage side connected (Fig. 1 N1,N2) to said at least one saturation switching branch. Bunin does not disclose auxiliary winding interconnected with a capacitivley acting component.
 	Sasse discloses a device for reactive power compensation in a high power system including a core section (Fig. 4B 140) and at least one capacitively acting component (as in Fig. 4A 61A); and auxiliary windings (Fig. 4B 156,158) inductively coupled to said high-voltage windings, said auxiliary windings being interconnected with said at least one capacitively acting component (as in Fig. 4A 61A). It would have been 
 	With respect to claim 13, Bunin in view of Sasse make obvious the device 
according to claim 12, wherein: each of said auxiliary windings having two auxiliary part-windings; each of said high-voltage windings is inductively coupled to one of said auxiliary part-windings; and said auxiliary part-windings are connected to one another in series or in parallel (Fig. 4B 56,58).  	With respect to claim 19, Bunin in view of Sasse make obvious the device according to claim 12, wherein said auxiliary windings function as compensating windings (Fig. 4B control winding 156,158). 

 	Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bunin (US 2017/0134011) in view of Sasse (US 2004/0012472) and further in view of Pieschel (US 2017/0133949).
 	With respect to claim 20, Bunin in view of Sasse make obvious the device according to claim 12, wherein said at least one saturation switching branch includes a 
 	Pieschel discloses wherein said at least one saturation switching branch (Fig. 1 25,7) includes a static reactive power compensator (Fig. 1 7) which, for each said at least one high-voltage terminal, contains a series-connected configuration of two-pole submodules (Fig. 1 8), each of said two-pole submodules constitutes a full-bridge circuit of power semiconductor switches (Fig. 2 81) and a capacitor (Fig. 2 82).It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein said at least one saturation switching branch includes a static reactive power compensator which, for each said at least one high-voltage terminal, contains a series-connected configuration of two-pole submodules, each of said two-pole submodules constitutes a full-bridge circuit of power semiconductor switches and a capacitor. The reason for doing so was to reliably and precisely control the reactive power 	With respect to claim 21, Bunin in view of Sasse and Pieschel make obvious the device according to claim 20, wherein each of said submodules contains a first terminal (Fig. 2 X1), a second terminal (Fig. 2 X2), and a first series-connected branch (Fig. 2 arm 81 connected to X1) and a second series-connected branch (Fig. 2 arm 81 connected to X2), which are respectively parallel-connected to said capacitor (Fig. 2 82), each of said first and second series-connected branch has a series-connected 
Provisional Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 12-13 and 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 19-20 of copending Application No. 17297070 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims the features of the high voltage windings, core sections, saturation switching branch, controller and at least one capacitively acting component. Furthermore, the claimed stabilizing windings are auxiliary windings which function as compensating windings.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
 	Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 
 	With respect to claim 14, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein said auxiliary windings are constituted in a delta-connected configuration, and a capacitor of said capacitors is connected in parallel with each of said auxiliary windings.  	With respect to claim 15, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,wherein said auxiliary windings are constituted in a delta-connected configuration; and a potential point between two of said auxiliary windings is connected to one pole of a capacitor of said capacitors.  	With respect to claim 16, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,wherein said auxiliary windings are constituted in a delta-connected configuration, and each potential point between two of said auxiliary windings is connected via a capacitor of said capacitors to a capacitor neutral point.  	With respect to claim 17, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein said auxiliary windings are connected to one another to constitute an auxiliary winding neutral point and, at a side thereof which is averted from said auxiliary winding 
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HARRY R BEHM/Primary Examiner, Art Unit 2839